FILED
                                                                                 November 10, 2021
                                                                                       released at 3:00 p.m.
                                                                                   EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS

                             STATE OF WEST VIRGINIA
                                                                                        OF WEST VIRGINIA


                           SUPREME COURT OF APPEALS

In Re: Petition for Reinstatement of David D. Perry

No. 19-1180

                              MEMORANDUM DECISION
       David D. Perry petitions the Court a second time for reinstatement of his law license, which
the Court suspended indefinitely in 2011 after he engaged in inappropriate telephone conversations
with the wife of his jailed client. The Hearing Panel Subcommittee (HPS) conducted a hearing
and recommended the Court conditionally reinstate Mr. Perry. The Office of Disciplinary Counsel
(ODC) does not object to HPS’s recommendation. 1 Because Mr. Perry has complied with the
requirements of the 2011 suspension order and satisfies the rehabilitation factors explained in In
re Reinstatement of Ditrapano, 2 the Court grants his petition for reinstatement, subject to certain
conditions. A memorandum decision is appropriate under Rule 21 of the West Virginia Rules of
Appellate Procedure since this matter presents no substantial question of law or fact.

                               I. Factual and Procedural History

        In 2009, Mr. Perry defended Christopher Cline against several criminal charges at the
request of Mr. Cline’s then-wife Christine Cline (now Christine Tidwell). Mr. Cline was
incarcerated before and during Mr. Perry’s representation. Ms. Tidwell recorded phone
conversations she had with Mr. Perry in which Mr. Perry made sexual advances toward her when
she called to discuss Mr. Cline’s case. Ms. Tidwell gave the recordings to Michael Sparks, who
then served as Mingo County Prosecuting Attorney. Mr. Sparks told Mr. Perry about the
recordings, so Mr. Perry met with Mr. Cline in jail where he told him Ms. Tidwell’s allegations
were false and demanded Mr. Cline pay outstanding legal fees. Mr. Perry withdrew from Mr.
Cline’s case shortly after the meeting; he told Mr. Cline in a letter that his reason for withdrawing
was Mr. Cline’s failure to pay and a breakdown in the attorney-client relationship. Mr. Perry did
not appear for an ensuing hearing in Mr. Cline’s criminal case after the circuit court demanded his
attendance.

        Mr. Cline filed an ethics complaint against Mr. Perry on June 23, 2009. Mr. Perry was not
truthful in responding to the allegations in Mr. Cline’s complaint. ODC filed formal charges
against Mr. Perry on December 3, 2010 and had to serve Mr. Perry by publication because he

       1
        David D. Perry is self-represented. The Office of Disciplinary Counsel is represented by
Rachael L. Fletcher Cipoletti, Esq.
       2
           240 W. Va. 612, 814 S.E.2d 275 (2018).
                                               1
moved to Las Vegas, Nevada when he learned of the ethics complaint and “anticipated a bad
result.” Mr. Perry did not participate in the proceeding, and the Court suspended his law license
indefinitely on December 1, 2011. The Court also required Mr. Perry to pay costs of the
disciplinary proceedings, undergo a psychiatric evaluation before petitioning for reinstatement,
comply with any suggestions of the evaluator after being reinstated, and have his law practice
supervised for two years upon reinstatement.

         In 2017, we summarily denied Mr. Perry’s first petition for reinstatement. Mr. Perry filed
the current petition in December 2019, and HPS conducted a hearing in November 2020. Current
circuit and family court judges testified on Mr. Perry’s behalf at the hearing, and Mr. Perry
provided evidence of his various jobs since his suspension including coaching youth sports. A
licensed psychologist evaluated Mr. Perry in January 2021 and reported to HPS that he is mentally
fit to practice.

          HPS found in its Report that “[Mr. Perry’s] transgressions were serious [] and warranted
the harsh punishment he received[,]” but he now accepts full responsibility for his misconduct and
“has demonstrated a record of honorable behavior since his suspension.” HPS, therefore,
recommended his reinstatement, reasoning that “there is little likelihood that after he is readmitted
. . . he will engage in unprofessional conduct” and “[t]he evidence is void of any reason the public
confidence in the administration of justice would be adversely affected by the reinstatement. . . .”

       HPS recommended that the Court reinstate Mr. Perry with the following conditions:

                       (1) if [he] returns to the active practice of law in the State of
               West Virginia, [he] must undergo supervised practice of law for a
               period of two years by a supervising attorney agreed upon between
               the ODC and [Mr. Perry]. The supervising attorney will file monthly
               reports with the ODC; (2) If [he] returns to the active practice of law
               in the State of West Virginia, [he] must undergo psychotherapy for
               one year, or for a period of treatment to be determined by his
               therapist or counselor to better understand the nature and
               construction of his personality, including how his character traits
               may negatively affect his perceptions and behaviors and their impact
               on others. Further to ensure that [he] is meeting this requirement,
               the ODC should receive quarterly updates on the psychotherapy, and
               a report at the end of treatment that no further treatment is needed;
               (3) [he] complete any requirements as ordered by the West Virginia
               State Bar regarding his CLE requirements and dues prior to
               reinstatement; and, (4) [he] be ordered to pay the costs of this
               reinstatement proceeding pursuant to Rule 3.15 of the Rules of
               Disciplinary Procedure prior to reinstatement.

       ODC agrees with the recommendation.


                                                  2
                                       II. Standard of Review

        “This Court is the final arbiter of legal ethics problems and must make the ultimate
decisions about public reprimands, suspensions or annulments of attorneys’ licenses to practice
law.” 3 In reviewing HPS findings and recommendations, we have held that

                         [a] de novo standard applies to a review of the adjudicatory
                 record made before the [Lawyer Disciplinary Board] as to questions
                 of law, questions of application of the law to the facts, and questions
                 of appropriate sanctions; this Court gives respectful consideration to
                 the [Board’s] recommendations while ultimately exercising its own
                 independent judgment. On the other hand, substantial deference is
                 given to the [Board’s] findings of fact, unless such findings are not
                 supported by reliable, probative, and substantial evidence on the
                 whole record.[4]

                                             III. Analysis

       The parties do not dispute HPS’s findings of fact, so we need not revisit them. We instead
apply the facts to the law de novo. The standard for reinstatement is long-established:

                         The general rule for reinstatement is that a disbarred attorney
                 in order to regain admission to the practice of law bears the burden
                 of showing that he presently possesses the integrity, moral character
                 and legal competence to resume the practice of law. To overcome
                 the adverse effect of the previous disbarment he must demonstrate a
                 record of rehabilitation. In addition, the [C]ourt must conclude that
                 such reinstatement will not have a justifiable and substantial adverse
                 effect on the public confidence in the administration of justice and
                 in this regard the seriousness of the conduct leading to disbarment
                 is an important consideration. [5]

In sum, “[r]ehabilitation is demonstrated by a course of conduct that enables the [C]ourt to
conclude there is little likelihood that after such rehabilitation is completed and the applicant is
readmitted to the practice of law he will engage in unprofessional conduct.” 6

       3
           Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).
       4
         Syl. Pt. 2, Ditrapano, 240 W. Va. 612, 814 S.E.2d 275 (quoting Syl. Pt. 3, Comm. on
Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994)).
       5
           Syl. Pt. 1, In re Brown, 166 W. Va. 226, 273 S.E.2d 567 (1980).
       6
           Id. at Syl. Pt. 2.

                                                   3
         Specifically, the Court considers the following five factors to determine whether a lawyer
is sufficiently rehabilitated:

                (1) the nature of the original offense for which the petitioner was
                disbarred; (2) the petitioner’s character, maturity, and experience at
                the time of disbarment; (3) the petitioner’s occupations and conduct
                in the time since his disbarment; (4) the time elapsed since the
                disbarment; and (5) the petitioner’s present competence in legal
                skills.[7]

        In examining these five factors, we initially note that Mr. Perry’s transgressions were
undoubtedly serious. He undermined the public’s trust in the legal system by creating a conflict
of interest with and showing a disregard for his jailed client. Mr. Perry had been licensed to
practice in West Virginia for over ten years at the time of his indefinite suspension, so we cannot
conclude that immaturity and inexperience were to blame for the serious transgressions, his lack
of candor to ODC, or his flight from West Virginia to avoid disciplinary proceedings.

        But ten years have passed, and Mr. Perry now demonstrates some level of “maturity that
was lacking as of the date of his [indefinite suspension]” 8 by accepting responsibility for his
actions and seeking self-improvement. HPS found that “[t]he evidence . . . reflects that [Mr. Perry]
has demonstrated great remorse for his previous misconduct, has acknowledged the severity of
such, and appears to accept full responsibility thereof[,]” and we see no reason to disturb the
finding. 9 The testimony of Mr. Perry’s past employers, evidence of his youth assistance, and clean

       7
         Ditrapano, 240 W. Va. at 617, 814 S.E.2d at 280 (citing In re Smith, 214 W. Va. 83, 85,
585 S.E.2d 602, 604 (1980)).
       8
           Ditrapano, 240 W. Va. at 618, 814 S.E.2d at 281.
       9
         At first glance, some of Mr. Perry’s statements in the HPS proceedings and his brief in
support of his petition for reinstatement caused skepticism of HPS’s finding of remorse and
responsibility. For example, Mr. Perry stated in his brief that

                        [Ms. Tidwell] offered false testimony under oath, failed to
                disclose that she had been directed by the Williamson Police
                Department and West Virginia State Police to lie, and did not
                disclose that the two law enforcement agencies had provided her . .
                . with a recording device and tapes for the purpose of recording [Mr.
                Perry]. Office of Disciplinary Counsel attorney Jessica Donahue
                was 100% aware of these facts but did not illicit [sic] or introduce
                into evidence via questioning of complainant under oath.

       But, at oral argument, Mr. Perry did clarify his position on this point and otherwise
expressed remorse and responsibility for his actions, and the Court accepts HPS’s finding.

                                                  4
public record since his suspension also indicate rehabilitation. Most significantly, the ten-year
suspension permitted Mr. Perry time to accrue a record of reputable conduct, which he did by
maintaining employment and coaching youth sports, among other things. Mr. Perry’s required
Continuing Legal Education (CLE) and supervised practice will promote legal competence despite
Mr. Perry’s lengthy absence from the profession.

         So, the Court agrees with HPS’s finding that Mr. Perry is unlikely to engage in future
unprofessional conduct in West Virginia, especially considering the conditions of his
reinstatement. The conditions assure us that Mr. Perry’s readmission will have no justifiable and
substantial adverse effect on the public confidence in the administration of justice. We also note
that the near ten-year suspension of Mr. Perry’s license sufficiently punished him and deters other
lawyers from similar wrongs. 10 Indeed, “the primary purpose of [lawyer discipline] is not
punishment but rather the protection of the public and the reassurance of the public as to the
reliability and integrity of attorneys.” 11

        We also note the condition that Mr. Perry undergo psychotherapy is appropriate if Mr.
Perry returns to practice in West Virginia. While the expert psychological evaluation considered
by HPS indicates that he is fit for reinstatement, the report stated that Mr. Perry would benefit from
ongoing counseling, so we honor the Court’s 2011 suspension order which required Mr. Perry to
comply with any suggestions of the evaluator. The need to safeguard public confidence also
warrants the condition.

        For the reasons set forth above, the Court reinstates Mr. Perry’s law license, effective
immediately, subject to HPS’s recommended conditions stated above. The Clerk is directed to
issue the mandate contemporaneously with this decision.


                                                      Petition for Reinstatement Granted, with
                                                      conditions.

ISSUED: November 10, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice John A. Hutchison
Justice William R. Wooton


       10
          See Syl. Pt. 3, Lawyer Disciplinary Bd. v. Markins, 222 W. Va. 160, 663 S.E.2d 614
(2008) (quoting Syl. Pt. 3 Comm. on Legal Ethics v. Walker, 178 W. Va. 150 (1987)).
       11
           Comm. on Legal Ethics v. Pence, 171 W. Va. 68, 74, 297 S.E.2d 843, 849 (1982)
(citation omitted).
                                            5
DISSENTING AND WRITING SEPARATELY:

Justice Tim Armstead


ARMSTEAD, Justice, dissenting:

                David D. Perry was rightfully suspended from the practice of law by this Court for
serious ethical issues stemming from his prurient pursuit of sexual favors from his jailed client’s
wife in exchange for a reduced legal fee. It is difficult to imagine a factual scenario that may do
more to undermine public confidence in the integrity of the legal profession in our state. Such
conduct was a serious affront not only to Mr. Perry’s client and his then wife, but also cast a
shadow on our state’s legal profession as a whole.

               Inexplicably, the Hearing Panel Subcommittee (“HPS”) of the Lawyer Disciplinary
Board and the Office of Disciplinary Counsel recommends to this Court that Mr. Perry be
reinstated. This reinstatement was recommended subject to certain terms and conditions detailed
in the majority opinion. One of those conditions is that:

               If [he] returns to the active practice of law in the State of West
               Virginia, [he] must undergo psychotherapy for one year, or for a
               period of treatment to be determined by his therapist or counselor to
               better understand the nature and construction of his personality,
               including how his character traits may negatively affect his
               perceptions and behaviors and their impact on others.

Regarding this condition, the majority notes that “the condition of psychotherapy is appropriate
for Mr. Perry if he returns to practice in West Virginia. While the expert psychological evaluation
considered by HPS indicates that he is fit for reinstatement, we recognize the need to safeguard
public confidence.”

               A year ago, this Court annulled the law license of a lawyer who sought sexual favors
from a prospective client in exchange for legal services. See Lawyer Disc. Bd. v. Hatfield, 244 W.
Va. 285, 852 S.E.2d 785 (2020). In that matter, this Court stated it “cannot and will not condone
the type of conduct engaged in by Mr. Hatfield.” Id., 244 W. Va. at ___, 852 S.E.2d at 798.

               I acknowledge the majority’s desire to permit Mr. Perry to be reinstated in light of
the time period that has passed since the conduct that gave rise to this action. However, the HPS
and the majority opinion both recognize the need for Mr. Perry to undergo psychotherapy to
safeguard public confidence. I firmly believe that such a need in this case supports my belief that
Mr. Perry is not currently an appropriate candidate for reinstatement.

              In addition, the majority recognizes, in Footnote 9 of the memorandum decision,
that some of Mr. Perry’s statements in the HPS proceedings and his brief “caused skepticism” of

                                                6
HPS’s findings of remorse and responsibility. Mr. Perry’s statements from his brief, as cited by
the majority in Footnote 9, certainly do not reflect remorse or acceptance of responsibility by Mr.
Perry for his actions. Instead, they appear to cast blame on others, including his client’s now ex-
wife from whom he sought sexual favors.

               Based on the egregious conduct in which Mr. Perry has engaged, and the fact that
he has not shown appropriate remorse or proven adequate rehabilitation, I believe reinstatement of
Mr. Perry to the practice of law does not safeguard public confidence in our legal system.
Accordingly, I respectfully dissent from the majority’s opinion in this matter.




                                                7